                                                                                                                 Electronically Filed
      Case 7:19-cv-00129 Document 1-4 Filed on 04/18/19 in TXSD Page  1 of 17
                                                                  3/12/2019 2:46 PM
                                                                                                                 Hidalgo County District Clerks
                                                                                                                 Reviewed By: Armando Cantu


                                                                  201 '1 9"
                                           CAUSE Noc.'1

AARON GARZA                                                   §                      IN   THE DISTRICT COURT 0F
        Plaintiﬂ                                              §

                                                              §
vs.                                                           §                      HIDALGO COUNTY, TEXAS
                                                              §
ALLSTATE FIRE AND CASUALTY                                    §
INSURANCE COMPANY,                                            §
        Defendant                                             §                               JUDICIAL DISTRICT


                                    PLAINTIFF'S ORIGINAL PETITION
                          AND WRITTEN DISCOVERY TO DEFENDANT
        PLAINTIFF           AARON GARZA                    (“Plaintiff”),     ﬁles    this   this   pleading,        complaining 0f


ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY                                                         and for cause 0f action

would   respectfully   show unto      the Court the following:


                                      I.    DISCOVERY CONTROL PLAN

1.      Plaintiff intends that discovery              be conducted under Discovery Level                        1,    for Expedited


Actions, in accordance with Texas Rule 0f Civil Procedure 169 and 190.2 because Plaintiff seeks


monetary   relief 0f less   than $100,000.00.


2.      Plaintiff fully understands         and expects that a Hidalgo County jury                   Will   have the ﬁnal say 0n


What monetary      relief, if   any, that Plaintiff   is   justly entitled t0,   based 0n the Allstate Fire and Casualty


Insurance Company’s conduct.                But, the Texas Rules 0f Civil Procedure (“T.R.C.P.”) require a


Plaintiff t0 state   an amount 0f monetary            relief that a Plaintiff seeks.           Therefore, in accordance with


the requirements 0f T.R.C.P. 47, Plaintiff seeks monetary                     relief,     excluding interest and costs, 0f less


than $75,000.00.


                                                       II.    PARTIES

3.      Plaintiff is   an individual residing    in    Hidalgo County, Texas.
                                                                                         Electronically Filed
      Case 7:19-cv-00129 Document 1-4 Filed on 04/18/19 in TXSD Page  2 of 17
                                                                  3/12/2019 2:46 PM
                                                                                         Hidalgo County District Clerks
                                                                                         Reviewed By: Armando Cantu
                                              C-1201-19-I

4a.     Defendant Allstate Fire and Casualty Insurance Company (“Defendant”), is an insurance

company duly licensed to do business in the State of Texas. Defendant may be served by serving its

registered agent, CT Corporation System, 1999 Bryan Street, Ste. 900, Dallas, TX 75201-3136.

4b.     To the extent that the above-named company Defendant is conducting business pursuant to

a trade name or assumed name, then suit is brought against that company pursuant to the terms of

Tex. R. Civ. P. 28, and Plaintiff hereby demands that upon answering this suit, such company or

companies answer in their correct legal name and assumed name.

                                III. VENUE AND JURISDICTION

5.      Pursuant to Tex. Ins. Code §1952.110 and Civil Practice & Remedies Code Section 15.032,

venue is proper in this Hidalgo County because the Defendant conducts business in this county, the

Plaintiff resides in this county and resided in this county at the time of the accident involving the

underinsured motor vehicle, and this is the county in which the loss occurred. Furthermore, this

Court has jurisdiction in that Plaintiff’s damages are within the jurisdictional limits of this Court.

                                              IV. FACTS

6.      This action is derived from, but not caused by, Plaintiff’s filed claim for UIM benefits under

a UIM insurance policy Plaintiff entered into with Defendant that was summarily rejected without

an adequate and/or a reasonable evaluation as required by the Texas Insurance Code. Plaintiff was

injured in a motor vehicle collision on or about December 23, 2017. He incurred “Escobedo” medical

expenses are approximately $26,180.00. In addition to the medical expenses, Plaintiff sustained

significant physical and mental injuries that he continues to suffer from to the day of this filing.

7.      The third-party tortfeasor had liability insurance of only $30,000.00, which was offered in

settlement of Plaintiff’s claims against the third-party tortfeasor. Plaintiff accepted the offer with the

permission of Allstate Fire and Casualty Insurance Company, which was given via correspondence

dated May 22, 2018.
                                                                                       Electronically Filed
      Case 7:19-cv-00129 Document 1-4 Filed on 04/18/19 in TXSD Page  3 of 17
                                                                  3/12/2019 2:46 PM
                                                                                       Hidalgo County District Clerks
                                                                                       Reviewed By: Armando Cantu
                                             C-1201-19-I

8.      Because the liability limits of the third-party tortfeasor were not sufficient to compensate

Plaintiff for his injuries, Plaintiff sought Underinsured Motorist Benefits from his insurance carrier,

Allstate Fire and Casualty Insurance Company.

9.      On June 05, 2018, Plaintiff sent a package of all documents necessary to evaluate Plaintiff’s

claims to Defendant. On June 29, 2018, Corey Tate, an adjuster employed by and on behalf of

Defendant Allstate Fire and Casualty Insurance Company, sent a letter stating that Plaintiff’s claim

did “…not pierce the threshold for an Underinsured Motorist claim.” In other words, Corey Tate,

on behalf of Allstate Fire and Casualty Insurance Company offered absolutely nothing to Plaintiff

from his UIM policy coverage. In that letter, Corey Tate failed to explain the facts or basis for the

decision made after his/her “evaluation.”

                              V. CLAIMS AGAINST DEFENDANT

10.     Plaintiff is not seeking any of the proceeds of the UIM insurance policy entered into with

Defendant. To be clear, the facts giving rise to Plaintiff’s statutory claims in this case are not

derived from the December 23, 2017 collision itself, but rather the adjuster’s actions and violations

of Tex. Ins. Code §541.061 et seq., including these specific violations:

11.     VIOLATION OF §541.060 (a)(2): Corey Tate is required by the Texas Insurance Code

§541.060 (a)(2) “to attempt in good faith to effectuate a prompt, fair, and equitable settlement of a

claim with respect to which the insurer's liability has become reasonably clear.” The liability of

Defendant Allstate Fire and Casualty Insurance Company under the UM/UIM policy is reasonably

clear given the liability facts in this case. What is also clear is that the final decision made by Corey

Tate on behalf of Defendant Allstate Fire and Casualty Insurance Company was not a good faith

attempt to effectuate a prompt, fair and equitable settlement of Plaintiff’s claims given the amount

of Plaintiff’s “specials.”

12.     VIOLATION OF §541.060 (a)(3):              Furthermore, the letter authored by Corey Tate
                                                                                    Electronically Filed
      Case 7:19-cv-00129 Document 1-4 Filed on 04/18/19 in TXSD Page  4 of 17
                                                                  3/12/2019 2:46 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Armando Cantu
                                             C-1201-19-I

violated §541.060 (a)(3) because s/he did not provide “a reasonable explanation of the basis in the

policy, in relation to the facts or applicable law” for the decision s/he made. In fact, Corey Tate’s

letter containing the response to Plaintiff’s 541 settlement demand contained an extremely vague

explanation that his claim did “…not pierce the threshold for an Underinsured Motorist claim.”

This is a violation of Tex. Ins. Code §541.060 (a)(3).

13.     VIOLATION OF §541.060 (a)(7):              Furthermore, the letter authored by Corey Tate

violated §541.060 (a)(7) because s/he refused “…to pay on a claim without conducting a reasonable

investigation with respect to the claim.” Nothing in Corey Tate’s rejection letter containing the

response to Plaintiff’s 541 settlement demand mentioned what, if anything, was done to investigate

Plaintiff’s claim. This is a violation of Tex. Ins. Code §541.060 (a)(7).

14.     The foregoing violations were committed knowingly by and on behalf of Defendant Allstate

Fire and Casualty Insurance Company.          The foregoing violations were a producing cause of

Plaintiff's new and independent damages.

15.     RESPONDEAT SUPERIOR -- At the time of the incident, Corey Tate was in the scope

and course of his/her employment with and furthering the business of Defendant Allstate Fire and

Casualty Insurance Company. Therefore, based on the doctrine of Respondeat Superior, Defendant

Allstate Fire and Casualty Insurance Company is liable for the insurance code violations of its

employee, Corey Tate.

                                           VI. DAMAGES

16.     Plaintiff seeks damages, expressly not to exceed the claim for damages made in paragraph

“2” of this petition, for the following under Tex. Ins. §541.151 and §541.152:

        A.      Actual Damages which would include:
                1.      Medical Expenses: Past and Future
                2.      Pain, Suffering & Mental Anguish: Past and Future
        B.      Court Costs and Attorney’s Fees.
                                                                                                         Electronically Filed
       Case 7:19-cv-00129 Document 1-4 Filed on 04/18/19 in TXSD Page  5 of 17
                                                                   3/12/2019 2:46 PM
                                                                                                         Hidalgo County District Clerks
                                                                                                         Reviewed By: Armando Cantu
                                                      C_1 201 _1 94

         C.         Treble Damages.

                        VII.       WRITTEN DISCOVERY TO DEFENDANT:
                                   Deﬁnitions and Instructions t0 Defendant

         1.      No     than ﬁfty (50) days after service 0f these written discovery requests, you
                        later

must serve a written response t0 the undersigned attorney at Hector L. Rodriguez Law Firm,
P.L.L.C., 511 West University Drive, Edinburg,               TX      78539, including the items requested or stating
with respect to each request that an inspection and copying or reproduction                       will   be permitted as
requested.
         2.      You                      your duty to respond includes the duty to provide
                         are hereby notiﬁed that
answers concerning records, documents and things in your physical possession regardless of the
source from Which they were obtained, as well as those not in your physical possession, but Which
can be obtained from sources under your control. It is your duty, in answering this discovery, t0
furnish all information which is available to you, including information in your possession, in the
possession     0f     your      attorney(s),   investigator(s),       employee(s),      servant(s),    agent(s)      and/or
representative(s).
         3.         In the event a request     is   objected   to,   please speciﬁcally state   (a)   the legal or factual
basis for the objection,     and   (b) the extent t0 which you refuse to comply with the request. Pursuant
to Rule 193.2(b)     0f the Texas Rules 0f          Civil Procedure, a party        must comply with      as   much 0f the
request t0 which the party has         made n0 objection unless          it is   unreasonable under the circumstances
to   do so before obtaining      a ruling 0n the objection.
        4.      In the event any information requested by these requests for production is not
produced for any reason, the reason 0r reasons for Withholding such information shall be
speciﬁcally stated. This speciﬁcation 0f such reason or reasons shall be sufﬁciently detailed to fairly
permit counsel for Plaintiff(s) to ascertain the legal validity 0f the reason 0r reasons asserted for
withholding the information from discovery.
        5.      For each document or other requested information that you assert is privileged 0r
not discoverable, please identify the document 0r other requested information with sufﬁcient
speciﬁcity, without waiving        your asserted             an assessment can be made as to whether
                                                     privilege, so that
it is needed in discovery efforts. State the speciﬁc grounds for the claim of privilege or other ground
for exclusion.    Also, for each document you claim is not discoverable, state the date 0f the
document, the name, job title, and address of the person who prepared it; the name, address, and
job title 0f the person to whom it was addressed, circulated, 0r Who saw it; the name, job title, and
address 0f the person now in possession 0f the document; a description 0f the subject matter of the
document; and the present location and custodian 0f the document. For any such document(s),
Plaintiff(s) request(s) a privilege log.
         6.      With regards t0 documents containing CONFIDENTIAL, PROPRIETARY OR
TRADE SECRETS, you are instructed that it is not a proper ground for objection t0 discovery that
documents or things are claimed to be "conﬁdential" "proprietary" 0r a "trade secret."
Plaintiffs/Plaintiffs’ counsel is willing to make agreements with you and your attomey(s) not t0
disclose such documents t0 competitors, the media, or the public generally and is willing t0 enter
into an agreement immediately so as not t0 delay production for such documents.
        7.      For a document that n0 longer exists 0r that cannot be located, identify the
document, state how and when it passed out 0f existence, 0r when it could no longer be located, and
the reasons, if however, for the disappearance. Also, identify each person having knowledge about
the disposition 0r loss 0f the document, and identify any other document evidencing the lost
                                                                                      Electronically Filed
     Case 7:19-cv-00129 Document 1-4 Filed on 04/18/19 in TXSD Page  6 of 17
                                                                 3/12/2019 2:46 PM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Armando Cantu
                                            C-1201-19-I

document's existence or any facts about the lost document.
         8.      With respect to each requested document that has been destroyed, or is otherwise no
longer within your possession, custody or control: (a) identify the document; (b) describe in detail
the circumstance under which it was destroyed, lost or otherwise came to be beyond your
possession, custody or control; (c) when it passed out of existence, or when it could no longer be
located, and the reasons, if known, for the disappearance; and (d) identify each person having
knowledge about the disposition or loss of the document and identify any other document
evidencing the lost document's existence or any facts about the lost document. With respect to each
document that was destroyed, please provide the procedures and authority under which it was
destroyed and the identity of the person authorizing such destruction.
         9.      Please answer each request separately. If documents are numbered for production,
in each response please provide both the information that identifies the documents and the
document numbers. Also, in accordance with TRCP 193.1, you must identify the written discovery
request(s) your response and/or production is being made in response to.
         10.     If you cannot answer any one or more of the following requests for production in
full, after exercising due diligence to secure the information to do so, so state and answer to the
extent possible, specifying your inability to answer the remainder.
         11.     If your response to any of these requests for production is that the answer may be
derived from business records produced or made available for inspection by you, specify the
responsive documents in sufficient detail to permit Plaintiff(s) to locate and identify them as readily
as you can.
         12.     If any request for production or subpart thereof, is incapable of being answered
because of a lack of records, incompleteness of records, or any other reason, identify for purposes
of deposition, the name of those individuals possessing knowledge relevant to that particular request
for production or subpart thereof.
         13.     You are under a duty to supplement these responses with respect to any question
addressed to the identity and location of persons having knowledge of discoverable matters and
expert witnesses to be called at trial. You are also under a duty to amend your responses to these
requests for production if you discover that your responses were incorrect when made or are no
longer true.
         14.     Plaintiff’s/Plaintiffs’ Requests for Production are deemed continuing until trial. If
any information sought by said requests is learned or obtained after this discovery has been
answered or, if answers for any reason should later become incorrect or incomplete, there is a
continuing duty to the time of trial on the parties answering this discovery to formerly supplement
answers previously submitted pursuant to the Texas Rules of Civil Procedure. If in response to any
of Plaintiff’s/Plaintiffs’ document requests in this Request for the Production you fail to disclose
any fact and then you subsequently disclose such fact at a later date by supplemental response,
please provide full information about how the existence of this additional fact was "discovered" by
you, by whom such additional fact was "discovered," when such additional fact was "discovered,"
who made the decision to disclose such additional fact to Plaintiff(s), when that decision was made,
and in detail, why such additional fact was not disclosed to Plaintiff(s) in your initial responses to
this Request for the Production of Documents.
         15.     Pursuant to Rule 193.2(f), you are hereby placed on notice that you should not object
to a request for written discovery on the grounds that it calls for production of material or
information that is privileged but should instead comply with Rule 193.3. You are also hereby
placed on notice that filing objections to written discovery on the grounds that it calls for the
production of material or information that is privileged is contrary to Rule 193.2(f) and is, therefore,
an error to file such objections.
                                                                                      Electronically Filed
     Case 7:19-cv-00129 Document 1-4 Filed on 04/18/19 in TXSD Page  7 of 17
                                                                 3/12/2019 2:46 PM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Armando Cantu
                                            C-1201-19-I

         16.     Pursuant to Rule 193.3, with respect to any written interrogatory or request for
production to which you erroneously object on the ground of privilege or exemption from
discovery, you must adhere to Rule 193.3(a) and state in your response, the following:
                 a) That information or material responsive to the request has been
                          withheld;
                 b) Identify the request to which the information or material relates; and
                 c) The specific facts that you claim support the asserted legal privilege.
         17.     If you choose to file objections to written discovery contrary to Rule 193.2(f),
pursuant to Rule 193.3(b), with respect to any and all responses to which you indicate that material
or information has been withheld from production as described above, you are hereby requested to
identify the information and material withheld within 15 days from the date of service of said
response upon the party seeking discovery, and to serve a response that:
                 a) Describes the information or materials withheld that enables the
                          requesting party to assess the applicability of the privilege; and
                 b) Asserts a specific privilege for each item or group of items withheld.
         18.     Please note that under Rule 192.5(c), even if made or prepared in anticipation of
litigation or for trial, the following is not work product protected from discovery:
               a)     Information discoverable under Rule 192.3 concerning experts, trial
                      witnesses, witness statements, and contentions;
                b) Trial exhibits ordered disclosed under Rule 166 or Rule 190.4;
                c) The name, address, and telephone number of any potential party or any
                      person with knowledge of relevant facts;
                d) Any photograph or electronic image of underlying facts (e.g., a
                      photograph of the accident scene) or a photograph or electronic image
                      of any sort that a party intends to offer into evidence; and
                e) Any work product created under circumstances within an exception to
                      the attorney-client privilege in Rule 503(d) of the Rules of Evidence.
        19.     In accordance with TRCP 193.7, you are hereby being placed on express and actual
notice and for the specific purpose of making you aware that Plaintiff(s) intend(s) to use ALL
documents you produce against you in pretrial proceedings and at trial.
        20.     Regarding written discovery directed and served to Defendant, “you,” “your,”
“yours,” “Defendant,” “this Defendant,” “State Farm” and/or “Defendant Allstate,” refers to
ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY and any other person or
entities (excluding attorneys) purporting to act on behalf of ALLSTATE FIRE AND
CASUALTY INSURANCE COMPANY.
        21.     The scope of discovery extends to all relevant and non-privileged information that
might reasonably lead to the discovery of admissible evidence. Each individual written discovery
request must be answered fully, in writing, and under oath when required. You have a responsibility
to submit full and complete responses and to furnish reliable information, documents and other
tangible things in your possession, custody or control or in the possession, custody or control of (1)
past or present officers, agents, servants and employees, (2) its departments or divisions, (3) parent
or subsidiary corporations, (4) sister corporations, (5) corporate affiliates, (6) foreign branches, (6)
predecessor and successor corporations, (7) joint venture partners and (8) other persons, firms or
corporation which, because of their business relationship, would (or should) readily respond to your
efforts to obtain the information and/or documents requested. You may refer to your “business
records” only if the Plaintiff(s) may obtain from those documents the same information you would
provide if you were to respond to the request and only if the burden placed upon the Plaintiff(s) by
                                                                                         Electronically Filed
     Case 7:19-cv-00129 Document 1-4 Filed on 04/18/19 in TXSD Page  8 of 17
                                                                 3/12/2019 2:46 PM
                                                                                         Hidalgo County District Clerks
                                                                                         Reviewed By: Armando Cantu
                                              C-1201-19-I

reference to the document is the same as the burden, which would otherwise be placed upon you. If
any requested document is claimed to be privileged or otherwise protected from discovery, you shall
identify in writing, with particularity, the basis for such claim and, in the case of any document
withheld, to identify in writing: (a) its title or designation, (b) its author, (c) its date, (d) the names,
positions and capacities of all persons to whom it was addressed and copies, or by whom it has been
seen, (e) its general nature and subject matter, (f) its present location and custodian, and (g) the basis
upon which it is claimed to be privileged or otherwise protected from discovery. If any document
produced has been redacted in any manner whatsoever, you shall so indicate on the document and
be prepared to furnish the un-redacted documents to the Court for in camera review along with
supportive affidavits justifying the reaction.
        22.      When available, for any document, provide the English translation of the complete
document. For each document produced, indicate in your written response the Bates number or
other identification of the documents responsive to each document request.
        23.      As used herein, “document” means the original and each non-identical copy,
whether non-identical because of alteration, attachments, blanks, comments, notes, underlying or
otherwise, or any written record, graphic material, or other tangible evidence or thing, however
described or titled, whether letter, memorandum, report, police or accident report, affidavit, personal
and/or handwritten notes, tape recording, video, film, photo, photocopy, telegram, telex, transcript,
electronically stored data or otherwise in your custody, possession or control, or to which you have
access. As used herein, the term “document” is also intended to include electronically generated and
stored data files, computer files, e-mails, archived voice mail, data storage devices such as floppy
discs, hard discs, tape, backup tapes, optical discs, zip drives, USB drives, jump drives, thumb drives
and flash drives - including but not limited to computer readable media, machine sensible, electronic
or any other similar forms of information. The term “document” is further intended to include any
computer records reflecting earlier drafts, revisions, addenda, amendments and the like with regard
to any responsive document. If documents are produced in an electronic format, please include an
electronic searchable objective index for all fields.
        24.      “Communication” means the transmission, sending and/or receipt of information of
any kind by or through any means including, but not limited to, speech, writings, language (machine,
foreign or otherwise), computer electronics of any kind (e.g., e-mail), magnetic tape, videotape,
photographs, graphs, symbols, signs, magnetic or optical disks, “floppy disks,” CD-ROM discs,
sound, radio or video signals, telecommunication, telephone, teletype, facsimile, telegram, microfilm,
microfiche, photographic film of all type and other media of any kind. The term “communication”
also includes, without limitation, all “records” (as hereafter defined) and all inquiries, discussions,
conversations, negotiations, agreements, understandings, meetings, notices, requests, responses,
demand, complaints, and press, publicity or trade releases.
        25.      “Records” mean all documents and writings of any kind, and all communications (as
defined above) which are stored or retrievable or recorded in any manner, including originals and all
non-identical copies whether different from the originals by notation made on such copies or
otherwise, all drafts, alterations, modifications, changes, and amendments, graphic or any electronic
or mechanical records or representations of any kind. Any electronic records or computer data
which may exist shall be produced in ASCII comma delimited or fixed length field format and shall
include all file, record, instructions, codes or other information necessary to retrieve the data.
Electronic data should be produced in the latest format possible, whether in any Microsoft or Apple
format, Dbase (DBF) format, Excel (xls) format or ASCII comma delimited or fixed length format
(txt) and shall include all file, record and field format definitions and the instructions, codes or
information necessary to retrieve the data. Such electronic data should be provided on one of the
following media: Zip disk, Jaz disk, CD Rom, DVD format, thumb drive, zip drive, USB drive, jump
                                                                                      Electronically Filed
     Case 7:19-cv-00129 Document 1-4 Filed on 04/18/19 in TXSD Page  9 of 17
                                                                 3/12/2019 2:46 PM
                                                                                      Hidalgo County District Clerks
                                                                                      Reviewed By: Armando Cantu
                                            C-1201-19-I

drive or flash drive.
         26.     “Related to” or “relating to” means in whole or in part constituting, containing,
concerning, embodying, reflecting, describing, analyzing, identifying, stating, referring to, or dealing
with, or in any way pertaining to.
         27.     “Pertain to”, “pertains to”, or “pertaining to” means relates to, refers to, contains,
concerns, describes, embodies, mentions, constitutes, constituting, supports, corroborates,
demonstrates, proves, evidences, shows, reflects, refutes, disputes, rebuts, controverts, or
contradicts.
         28.     “Or” and “and” have conjunctive and disjunctive meanings.
         29.     “Defective” means possessing characteristics or qualities of any kind which
negatively affect performance, durability, or life expectancy of any component of the vehicle
Defendant(s) was/were driving/riding in at the time of the subject incident.
         30.     If any record, document, material or other item does not exist, refer to the request
for production by the applicable paragraph/number and state that it does not exist. If you have
reason to believe that these records once existed, state the circumstances under which they were lost
or destroyed and the requested Item to which they are responsive.
         31.     If production of documents or other items required by this request would be unduly
burdensome, or if the response to an individual request for production may be aided by clarification
of the request, contact Plaintiff’s/Plaintiffs’ counsel within five (5) days of the receipt thereof and
specify the problem or clarification needed. If you seek to interpose boilerplate “burden” objections
in lieu of legitimate, substantive responses to these requests, the law requires that you file a motion
for protective order prior to the running of the time for response to these requests, and in that
motion explain the bases for the objections in a manner that satisfies the burden of proof which
rests on you to justify any such objections. Moreover, the filing of any such motion for protective
order does not excuse a failure to respond in a timely manner to these requests. This note is
provided specifically to put you on notice that if baseless objections are made to these requests and a
motion for protective order is not timely filed and supported, its actions will be considered as
evidence of a willful violation of the Texas Rules of Civil Procedure.
         32.     All documents submitted in response to each numbered item of this request shall be
accompanied with a document stating the name and title of the person or persons preparing the
statement and a statement by the preparer that the information is accurate and true and is complete
or is being withheld or has been otherwise destroyed.
         33.     In the event any record, document, material or other item is withheld (or any portion
thereof), please provide the following information for each such withheld item:
                 a) The date of the item;
                 b) The name and title or position of the author and/or sender of the item;
                 c) The name and title or position of each and every person to whom the
                       document was sent;
                 d) The general character or type of item (i.e., letter, memorandum, notes,
                       etc.);
                 e) A brief description of the subject matter and length of the document
                       and each attachment, appendix and exhibit thereto;
                 f)    The name and title or position of each person having knowledge of any
                       facts or factual basis on which the item was prepared; and
                 g) The basis for withholding the item including, but not limited to, any
                       legal objection, privilege or claim (including reference to the statute,
                       rule or decision which is claimed to give rise to the withholding) and a
                       description of the general topic of the information withheld.
                                                                                                             Electronically Filed
     Case 7:19-cv-00129 Document 1-4 Filed on 04/18/19 in TXSD Page 10 of 2:46
                                                                 3/12/2019 17 PM
                                                                                                             Hidalgo County District Clerks
                                                                                                             Reviewed B y Armando Cantu
                                                                                                                           :



                                                             c-1 201 -1 9-I

            34.        The Request   be deemed continuing so as t0 require further and supplemental
                                         shall

production      you obtain additional documents required t0 be produced herein between the time 0f
                  if

the initial production and the time of trial.
         35.     “Identify” 0r “identity,” when used in reference t0 a natural person, shall require you
to state (a) his/her full name, (b) his/her present 0r last known address, and (c) his/her present or
last known employer and job title.      When used in reference t0 a corporation 0r business entity,
“identify” or “identity” shall require you to state (a) the full legal name 0f the corporation or
business entity, (b) the present 0r last known address, and (c) the principal place of business and
state 0f incorporation. When used in reference t0 a document, “identify” 0r “identity” shall require

you to state (a) the date 0f such document, (b) the type 0f document, (c) the present location 0f such
document or copies 0f such document, and (d) a brief summary 0f the contents of such document.
            36.        "Person"       means any          natural   person,     corporation,   partnership,     proprietorship,
association, organization,            group of persons, or any governmental body or subdivision thereof.
            37.        Regarding       written discovery directed and served 0n Defendant, "Incident,”
“accident,” “occurrence,” “collision,” “subject incident," "subject accident," “subject occurrence,”
“subject collision,” “incident in question,” “accident in question,” “occurrence in question,” 0r
“collision in question”              means the    collision    and/or incident occurring on or about December                   23,
2017   in    Hidalgo County, Texas and/or as described by the Plaintiffs                      live   pleading that resulted in
the injuries sustained by Plaintiff.
                                                                                    3,
        38.      “Vehicle,” “subject vehicle,” “automobile,” or “subject automobile, in discovery
directed     and served 0n Defendant                  refers t0 the vehicle the third-paITy tortfeasor      was driving        in at
the time 0f the subject collision.
            39.        “UM, UIM”          0r     “UM/UIM”          refers t0   Plaintiffs   claims Whether an Uninsured
Motorist 0r an Under—Insurer Motorist Claim.


            NOTICE: You              are notiﬁed herein that, pursuant t0          TRCP     193.7, Plaintiff will use
            any document produced by Defendant as evidence in this cause and Will consider
            such document as self—authenticated for evidence purposes for use at any proceeding
            in this cause against the party producing it.



                                                       Written Interrogatories:


1.          With regard to each person answering 0r providing information                            to answer these
            Interrogatories, please state the following:
            a.         the   name and residence address 0f each person;
            b.         the   employer’s name and business address 0f each person;
            c.         the      0f each person; and
                             title

            d.         the   numbers 0f each Interrogatory             that each person has     answered 0r has provided
                       any information t0 answer.


ANSWER:

2.          Identify the person(s)         who         adjusted Plaintiffs claims as described in Plaintiffs Original
                    and please state
            Petition,                            in   Which division 0r section 0f Defendant’s company the above-
            mentioned person works.

ANSWER:
                                                                                                         Electronically Filed
     Case 7:19-cv-00129 Document 1-4 Filed on 04/18/19 in TXSD Page 11 of 2:46
                                                                 3/12/2019 17 PM
                                                                                                         Hidalgo County District Clerks
                                                                                                         Reviewed By: Armando Cantu
                                                       C_1 201 _1 94



3.     Identify every person         Who   reviewed Plaintiffs claim for    UM/UIM beneﬁts and who had any
       participation whatsoever in evaluating Plaintiffs               UM/UIM claim.

ANSWER:

4.     On      what date did the Defendant ﬁrst receive notice that                 Plaintiff   was seeking       UMNIM
       beneﬁts?


ANSWER:

5.     On what                Defendant receive documentation from Plaintiff substantiating medical
                    date(s) did
       bills   and damages related t0 the automobile collision 0f December 23, 2017?

ANSWER:

6.     If the   Defendant 0r any 0f Defendant's employees, representatives or agents performed any
       investigation concerning the incident 0r Plaintiffs damages, then for each investigative act
       please provide:
       a.         The date the investigative act took place;
       b.         The name 0f the person who performed the investigative act;
       c.         The type 0f investigation done, i.e., the review 0f documents, review 0f                              scene,
                  interview,   etc.;

       d.         Identify the   documents          (0r photographs reviewed), 0r the person interviewed;               and
       e.         The   date that any report was generated regarding the investigative                 act.



       [NOTE2       Plaintiff   is   not seeking disclosure 0f the information gained by such investigation
       by   this Interrogatory.        Rather, if a dispute arises regarding the disclosure 0f information 0r
       production of documents,              this    information    will   be used by the court t0 determine What
       investigation materials         and information      is   protected and not protected from discovery under
       applicable privileges.]


ANSWER:

7.     Did Defendant have            Plaintiff’s   medical records or charges reviewed by any expert or medical
       review service prior to making a settlement offer on Plaintiffs                    UM/UIM              claims?   If so,
       please identify that service or medical provider, and state the date 0f such review.


ANSWER:

8.     In accordance with Texas Rules 0f Evidence 609(f), please identify                       all   evidence of criminal
       convictions of any party, individual with knowledge 0f relevant facts, retained expert, and/or
       non—retained expert that you intend 0r plan t0 use at the time 0f trial for impeachment
       purposes.


ANSWER:
                                                                                                                Electronically Filed
       Case 7:19-cv-00129 Document 1-4 Filed on 04/18/19 in TXSD Page 12 of 2:46
                                                                   3/12/2019 17 PM
                                                                                                                Hidalgo County District Clerks
                                                                                                                Reviewed By: Armando Cantu
                                                       c-1201 -1 9-I

                                                   VERIFICATION

THE STATE 0F                                                        )(


                                                                    )(


COUNTY 0F                                                           )(




         BEFORE           ME,      the     undersigned        authority,     0n   this        day     personally         appeared


                                   ,
                                         Representative       of   ALLSTATE              FIRE         AND CASUALTY
INSURANCE COMPANY,                       known    t0   me   t0   be the person whose name                 is   subscribed to the


foregoing instrument, and after being by               me   ﬁrst duly    sworn upon his/her oath deposes and                    says


that   he/she    is   personally acquainted with the facts herein stated,                is   authorized t0           make    these


Answers to       Plaintiffs     First    Set   0f Interrogatories to Defendant            ALLSTATE FIRE AND

CASUALTY INSURANCE COMPANY and that said Answers are true and correct.




                                                                       of ALLSTATE
                                                            Representative          FIRE                                     AND
                                                            CASUALTY INSURANCE COMPANY



                                                            Representative’s Printed     Name


         SUBSCRIBED AND SWORN TO BEFORE ME, 0n this the                                               day 0f


         ,
             2019, to certify which witness        my hand and       seal   of ofﬁce.




                                                                    Notary Public for the       State     of


                                                                    My Commission Expires           on:
                                                                                                   Electronically Filed
     Case 7:19-cv-00129 Document 1-4 Filed on 04/18/19 in TXSD Page 13 of 2:46
                                                                 3/12/2019 17 PM
                                                                                                   Hidalgo County District Clerks
                                                                                                   Reviewed B y Armando Cantu
                                                                                                                 :



                                                    c-1 201 -1 9-I

                                         Requests       for    Production

Please produce the following documents and things:


1.     Insurance Policy: Copies of any and               all   insurance policy contracts providing coverage t0
       Plaintiff   through Defendant, including         all    endorsements that were in effect 0n the date 0f
       the Incident.


RESPONSE:

2.     Claim     File:    The complete claim    ﬁle (documents and electronic data) made 0r kept by
       Defendant       in the ordinary course 0f business 0f handling Plaintiffs claims growing out of
       the subject incident.       This would include (but is not limited to) all interofﬁce memos sent
       pertaining to Plaintiffs claim,        all   medical evaluations,      all   settlement value evaluations,     all

       communications to and from Plaintiff and Plaintiff’s counsel, all Witness statements, all
       summaries of witness statements, all property damage evaluations and settlements, all
       documents pertaining to investigation 0f any prior or subsequent injuries, claims 0r medical
       conditions that Plaintiff might have had.


RESPONSE:

3.     Incident/Investigative Materials:                Any and      all   incident reports, investigation reports,
       Witness statements, statements of Plaintiff, and any other documentation concerning the
       investigation     of the Plaintiffs   UM or UIM claim, which reports/documents were created in
       the regular course 0f business by Defendant or for Defendant by any investigator 0r medical
       person and not made in anticipation 0f litigation.


RESPONSE:

4.     Prior Claims Information:           documents obtained by Defendant regarding other
                                               A11
       insurance claims      made by               documents from the Southwest Index Bureau
                                       Plaintiff including
       ("SWIB") or any other organizations which compiles information on claims and/or lawsuits.


RESPONSE:

5.     Claim Evaluation Calculations:               A11 medical reviews, settlement workups, calculations            and
       reports (documents or electronic data) pertaining t0 the                  amount that was offered in
       settlement 0f Plaintiffs     UM/UIM          claim that were    made by Defendant in the normal course
       0f business.


RESPONSE:

6.     Claims Handling/Evaluation Guidelines and Manuals:                            A11 manuals, training materials,
       0r   digital   data that contain 0r reﬂecting Defendant’s guidelines and policies that were t0 be
       utilized in evaluating       and handling       Plaintiff’s   UMﬂJIM         by the adjusters that handled
       Plaintiffs     UM claims.
RESPONSE:
                                                                                         Electronically Filed
      Case 7:19-cv-00129 Document 1-4 Filed on 04/18/19 in TXSD Page 14 of 2:46
                                                                  3/12/2019 17 PM
                                                                                         Hidalgo County District Clerks
                                                                                         Reviewed B y Armando Cantu
                                                                                                       :



                                                  c-1 201 -1 9-I



7.      Claims Handling Manual:            A
                                           copy 0f Defendant’s claim manual or documents 0r data
        that states    0r contains Defendants guidelines, policies and procedures that were t0 be
        utilized in    evaluating and handling Plaintiffs UM/UIM by the adjusters that handled
        Plaintiff’s   UM claims.
RESPONSE:

8.      Medical Evaluations:         A11documents reﬂecting any review and evaluation done of
        Plaintiffs medical treatment, records orbills. This would include any evaluation done by the

        adjuster(s),   0r by a computer program (such as Colossus, Mitchell Medical) 0r by a third—
        party.


RESPONSE:

9.      Lien Documents: Produce             all   documents regarding any asserted subrogation             liens
        pertaining to Plaintiff’s claim, including but not limited to liens pertaining t0:
        a.       Health insurance;
        b.       Medicare/Medicaid;
        c.       Workers Compensation; and
        d.       Property damage.


RESPONSE:

10.     Defendant’s Expert’s Documents: For any experts Defendant may call t0 testify at trial,
        0r for consulting experts (i.e., experts whose opinions and impressions have been reviewed
        by a testifying expert), please produce the following:
        a.      All documents reﬂecting any charges made or expenses incurred by 0r fees paid t0
                each testifying or consulting expert; and
        b.      Copies of any checks sent t0 each testifying and consulting expert.


RESPONSE:

11.     Defendant’s Controverting Experts Documents: For any Medical Providers Defendant
        has retained to controvert any treatment received by Plaintiff please produce the following:
        a.      Any documents or materials Defendant 0r Defendant's attorneys have provided t0
                 the Medical Provider;
        b.       A  copy 0f all documents 0r correspondence provided by each Medical Provider to
                 Defendant or Defendant's attorneys;
        c.       A copy of each Medical Providers CV 0r resume;
        d.       A11 documents reﬂecting any charges made 0r expenses incurred by 0r fees paid t0
                 each Medical Provider; and
        e.       Copies 0f any checks sent to Medical Providers.


RESPONSE:

12.     Documents Obtained by         Authorization: A11 documents obtained by Defendant pursuant
        t0 any authorization signed   by   Plaintiff.
                                                                                             Electronically Filed
     Case 7:19-cv-00129 Document 1-4 Filed on 04/18/19 in TXSD Page 15 of 2:46
                                                                 3/12/2019 17 PM
                                                                                             Hidalgo County District Clerks
                                                                                             Reviewed B y Armando Cantu
                                                                                                           :



                                                  c-1 201 -1 9-I



RESPONSE


                                            Requests    for   Admissions:

       NOTICE: You                                                    TRCP 215.4(b), if you
                           are formally notiﬁed herein that, pursuant t0
       fail                   0f any matter requested under TRCP 198, Plaintiff reserves the
              t0 admit the truth
       right to apply t0 the Court for an order requiring you t0 pay Plaintiff the reasonable
       expenses incurred in proving the truth 0f the matters requested under TRCP 198,
       including reasonable attorney fees.


1.     Do you      admit that Plaintiff was involved in an automobile collision 0n December 23,
       2017?


RESPONSE:

2.     D0 you      admit that    at the   time of the Incident, Plaintiffs vehicle was covered under an
       automobile       policy          ALLSTATE FIRE AND CASUALTY
                                   issued    by Defendant
       INSURANCE COMPANY containing UM/UIM beneﬁts?

RESPONSE:

3.     D0 you     admit that there was n0 act of negligence on the part of the Plaintiff in connection
       with the Incident?


RESPONSE:

4.     D0 you      admit that Defendant        ALLSTATE FIRE AND CASUALTY INSURANCE
       COMPANY           has n0 evidence         that Plaintiff     was negligent   in   connection with the
       Incident?


RESPONSE:

5.     D0 you     admit that Plaintiff was injured in the Incident?


RESPONSE:

6.          admit that Defendant ALLSTATE FIRE AND CASUALTY INSURANCE
       Do you
       COMPANY has not had submitted Plaintiff‘s medical treatment 0r charges incurred as a
       result   of the Incident for review by an expert or a medical review service?


RESPONSE:

7.     D0 you      admit that Defendant        ALLSTATE FIRE AND CASUALTY INSURANCE
       COMPANY          does not have in        its   possession, custody or control any expert report 0r
       competent evidence that        Plaintiff” s    medical charges were not reasonable or necessary as a
                                                                                                            Electronically Filed
        Case 7:19-cv-00129 Document 1-4 Filed on 04/18/19 in TXSD Page 16 of 2:46
                                                                    3/12/2019 17 PM
                                                                                                            Hidalgo County District Clerks
                                                                                                            Reviewed B y Armando Cantu
                                                                                                                          :



                                                            c-1 201 -1 9-I


          result   of the Incident?


RESPONSE:

8.        D0 you       admit that Defendant             ALLSTATE FIRE AND CASUALTY INSURANCE
          COMPANY            does not have any reports or documents regarding any prior injuries or
          treatments Which Defendant                    ALLSTATE FIRE AND CASUALTY INSURANCE
          COMPANY contends are related to the injuries sustained by Plaintiff in the Incident?
RESPONSE:

9.        D0 you      admit that the     liability   0f the under-insured motorist was reasonably clear                (as that
          term   is   used in the Texas Insurance Code §541 060(2)?


RESPONSE:

10.       D0 you       admit that   at the   time of the Incident,            Plaintiff‘s vehicle     was covered under an
          automobile policy issued by Defendant ALLSTATE FIRE AND CASUALTY
          INSURANCE COMPANY containing underinsured motorist beneﬁts?

RESPONSE:


                                     Requests           for Disclosure to      Defendant

          Under Texas Rules 0f           Civil    Procedure 194, Plaintiff requests that Defendant disclose, n0


later   than 50 days 0f the service of            this request, the      information or material in       TRCP    194.2(a)-(l),



and, in accordance with          TRCP     190.2(b)(6), the disclosure          0f   all   documents, electronic information,


and tangible items        that   you have    in   your possession, custody, 0r control and              may   use t0 support


your claims 0r defenses.

                                                  VIII.   RELIEF SOUGHT

17.       Plaintiff requests that     Defendant          Allstate Fire   and Casualty Insurance Company be             cited t0


appear and answer, and that         this case      be   tried after   Which   Plaintiff recovers:



          (1)         Judgment against Defendant for Plaintiffs new and independent
                      damages in an amount within the jurisdictional limits 0f the court;
          (2)         Pre-judgment interest        at the   maximum amount allowed by law;
          (3)         Post—judgment interest        at the   maximum rate allowed by law;
          (4)         Attorney's fees;
          (5)         Costs of suit; and
                                                                                                         Electronically Filed
       Case 7:19-cv-00129 Document 1-4 Filed on 04/18/19 in TXSD Page 17 of 2:46
                                                                   3/12/2019 17 PM
                                                                                                         Hidalgo County District Clerks
                                                                                                         Reviewed By: Armando Cantu
                                                    C-1 201 -1 9-I


          (6)      Such other and further      relief to   which     Plaintiff may   be justly   entitled.


                                             PRAYER FOR RELIEF

          Plaintiff requests that    Defendant be     cited t0 appear        and answer, and        that this case   be   tried


after   Which   Plaintiff recovers   judgment against Defendant for a sum within the                  jurisdictional limits


of this Court for    all   actual damages,   both past and        future, as indicated above; three times the        amount

0f   actual damages; pre-judgment        and post-judgment            interest at the   maximum amount          allowed by


law;    and such other and ﬁthher     relief t0   Which    Plaintiff may    be justly   entitled.



                                                          Respectfully submitted,

                                                          HECTOR L. RODRIGUEZ LAW FIRM, PLLC
                                                           511 West University Drive
                                                          Edinburg,     TX 7 8539
                                                          Phone: 956-380-1421
                                                          Fax: 956-380 920




                                                                                                    ”’3
                                                          Hum. Rédriguez
                                                           State   Bar N0. 00791555           Q
                                                          Co-counsel:


                                                          Raul “Rudy” Rodriguez
                                                          State Bar No. 17148380
                                                          Raul Rodriguez, P.C.
                                                           5 11   West University Drive
                                                          Edinburg,     TX 78539
                                                          Phone: 956-380-1421
                                                          Fax: 956—380-2920
                                                          Email: anointedSl 1@gmail.com


                                                          ATTORNEYS FOR PLAINTIFF



PLAINTIFF HEREBY DEMANDS TRIAL BY JURY
